DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-16 are pending.  Claims 1-13 and 16 are the subject of this FINAL Office Action.  Claims 14-15 are withdrawn.  Any Rejections/Objections not reiterated or maintained in this FINAL Office Action is considered withdrawn in view of Applicant’s Response. 

New Grounds of Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 and 13 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by ANTHONY (US 2021/0178466, effective filing 07/19/2017), as evidenced by DeGuzman, Non-Conductive Metals – Examples and Uses, punchlistzero.com, avail at https://www.punchlistzero.com/non-conductive-metals/#:~:text=In%20fact%2C%20under%20normal%20conditions,the%20poorest%20conductors%20of%20electricity., accessed 07/06/2022 and Fonda et al, A fundamental study on Ti–6Al–4V's thermal and electrical properties and their relation to EDM productivity, Journal of Materials Processing Technology, Volume 202, Issues 1–3, 20 June 2008, Pages 583-589.
	As to claim 1, ANTHONY teaches a method for producing an electrically conductive composite, wherein the method comprises: a) providing a bed of a polymer in a non-continuous solid form (polymer powder bed 16; para. 0070; Figs. 1-5); b) providing a composition on at least a region of said polymer bed to wet and disperse across at least part of the thickness of the polymer bed, wherein said composition comprises a chemical precursor dissolved in a liquid medium, wherein said liquid medium is made to inhibit a chemical reaction of said chemical precursor into forming an electrically conductive inorganic component, and wherein at least one of said composition, byproducts formed therefrom, said chemical precursor, chemical intermediates, and said electrically conductive inorganic component is an electromagnetic radiation absorber (jetting fusing agent comprising copper formate onto polymer powder bed 16; paras. 0046, 0058, Figs. 1-5); c) forming said electrically conductive inorganic component from a chemical reaction of the chemical precursor, by at least evaporating said liquid medium, wherein said electrically conductive inorganic component forms an at least partially continuous electrically conductive network (heating to evaporate; Figs. 1-5, paras. 0017, 0117, 0124, 0139, 0153, 0154); and d) exposing to electromagnetic radiation at least said electromagnetic radiation absorber, to photothermally generate heat to sinter at least those portions of said polymer bed in thermal contact therewith, to form an at least partially continuous polymer network, wherein said at least partially continuous electrically conductive network and said at least partially continuous polymer network at least partially percolate each other (sintering; paras. 0015, 0019, 0044, 0055-56, 0063-64, as examples).
	As to the polymer “is not electrically conductive,” ANTHONY teaches titanium and stainless steel polymer powders (e.g. Ti6Al4V; para. 0075).  In fact, it is well known that titanium and stainless steel on their own at room temperature and un-alloyed are considered effectively non-conductive (DeGuzman); and that high temperatures (e.g. in ANTHONY) would yield effectively no electrical conductivity in titanium metal powders such as Ti6Al4V (Fonda), especially titanium alloyed with other very low electrical conductive metals substances as taught in ANTHONY (paras. 0074-76).  Thus, ANTHONY teaches polymer “is not electrically conductive.”
	As to “exposing to electromagnetic radiation at least said electromagnetic radiation
absorber, to photothermally generate heat to sinter,” this is explicitly taught throughout ANTHONY (see paras. 0001, 0013, 0015, 0018-19, 0044, 0055, 0056, 0063-64, 0070-74, claims 2, 12-13, as examples).
	As to claim 2, ANTHONY teaches wherein said formation of the electrically conductive inorganic component of step c) further comprises heating solid residues formed from the chemical precursor upon said evaporation of the liquid medium, wherein said solid residues contain said electrically conductive inorganic component and nonelectrically conductive elements, to at least partially break down said solid residues and remove said non-electrically conductive elements therefrom (id.).
	As to claim 3, ANTHONY teaches wherein at least part of step c) is performed simultaneously to step d), so that at least heat used for said heating of said solid residues is obtained from said photothermal heat generated by the electromagnetic radiation absorber (id.).
	As to claim 4, ANTHONY teaches wherein all of step c) is performed simultaneously to step d), so that also heat used for said evaporation of the liquid medium is obtained from said photothermal heat generated by the electromagnetic radiation absorber (id.).
	As to claim 5, ANTHONY teaches, wherein steps c) and d) are performed sequentially, so that said electromagnetic radiation absorber exposed to electromagnetic radiation at step d) is said electrically conductive inorganic component formed at step c) (id.).
	As to claim 6, ANTHONY teaches, wherein said electrically conductive inorganic component comprises a plurality of inorganic particles, the method further comprising at least one of aggregating, sintering, and annealing said inorganic particles to form said at least partially continuous electrically conductive network, from heat applied at said step c) and/or from said photothermal heat generated by the electromagnetic radiation absorber (id.).
	As to claim 7, ANTHONY teaches wherein said electromagnetic radiation absorber is made to absorb at least two times more strongly said electromagnetic radiation compared to said polymer (copper, as elected; paras. 0046-47, 0058).
	As to claim 8, ANTHONY teaches wherein said electromagnetic radiation absorber is not optically resonant (copper, as elected; paras. 0046-47, 0058).
	As to claim 9, ANTHONY teaches wherein said electromagnetic radiation absorber is optically resonant to at least a specific wavelength, so that when exposed at step d) to an electromagnetic radiation having said specific wavelength, the electromagnetic radiation absorber optically resonates to heat up (copper, as elected; paras. 0046-47, 0058).
	As to claim 10, ANTHONY teaches wherein said chemical precursor is in form of solvated individual metal atoms or ions or/and in form of molecular metallic complexes (copper formate, as elected; paras. 0046, 0058).
	As to claim 11, ANTHONY teaches wherein the composition is deposited on at least said region of the polymer bed by droplet deposition (jetting fusing agent comprising copper formate onto polymer powder bed 16; paras. 0046, 0058, Figs. 1-5).
	As to claim 13, ANTHONY teaches wherein said percolated polymer and electrically conductive networks form a base layer of the composite, the method comprising producing a three-dimensional object using a layer-by-layer deposition process, by repeating a step a) of providing at least a further bed of a polymer in a non-continuous solid form over said base composite layer, and repeating steps b), c) and d) with respect to said further polymer bed (Figs. 1-5).

New Grounds of Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over ANTHONY, in view of GE (WO 2017/200534).
It would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar EM radiation techniques for heating using familiar wavelengths for the heating techniques of ANTHONY to achieve familiar heating and sintering with a reasonable expectation of success.
As to claim 1, ANTHONY teaches the elements of the claim as explained above. 
	ANTHONY does not explicitly teach wherein the electromagnetic radiation to which at least said electromagnetic radiation absorber is exposed in step d) is selected to be of a wavelength range from 250nm to 4000nm, or from 350nm to 2000nm.
However, GE demonstrates that fusing radiation was a known substitute for other heating and sintering techniques in droplet-based 3D printing of ANTHONY.  GE teaches 
a three-dimensional (3D) printer may include a first delivery device to selectively deposit first liquid droplets onto a layer of build materials, in which the first liquid has a fusing radiation absorption property. The 3D printer may also include a fusing radiation generator to selectively emit fusing radiation at multiple ranges of wavelengths and at selected locations to selectively fuse the build materials and a controller to tune a range of wavelengths at which the fusing radiation generator is to emit fusing radiation based upon the fusing radiation absorbing property of the deposited first liquid, to determine the selected locations at which the fusing radiation at the tuned range of wavelengths is to be emitted, and to control the fusing radiation generator to selectively emit fusing radiation at the tuned range of wavelengths and onto the selected locations

(Abstract).
Particularly, for instance, the fusing radiation generator(s) 134, 136 may be activated and moved across the layer 1 14 of build materials 106, for instance, along the directions indicated by the arrow 137, to apply fusing radiation in the form of light and/or heat onto the build materials 106. Examples of the first and second radiation generators 134, 136 may include a UV, IR or near-IR curing lamp, I R or near-IR light emitting diodes (LED), halogen lamps emitting in the visible and near-IR range, microwaves, or lasers with desirable electromagnetic wavelengths. The types of fusing radiation generators 134, 136 may depend, at least in part, on the type of active material used in the liquids applied onto the layer 114 of build materials 106.
 	[ . . . ]
	The amount of fusing radiation required to fuse the build materials 106 in the first section 164 together and the build materials 106 in the second section 166 together may depend on the fusing radiation absorbing properties, e.g., light absorption rates, heat absorption rates, etc., of the first liquid and the second liquid applied to the build materials 106. . . .
	. . . As examples, the electromagnetic radiation absorber may absorb IR radiation (i.e., a wavelength of about 700 nm to about 1 mm, which includes near-IR radiation (i.e., a wavelength of 700 nm to 1 .4 Mm)), ultraviolet radiation (i.e., a wavelength of about 10 nm to about 390 nm), visible radiation (i.e., a wavelength from about 390 nm to about 700 nm), microwave radiation (i.e., a wavelength of about 1 mm to 1 about m), radio radiation (i.e., a wavelength from about 1 m to about 1000 m), or a combination thereof

(paras. 0022, 0032-33).  Thus, the claimed heating and/or sintering of 3D print material using light-emitting devices with wavelengths from 250nm to 4000nm were known substitutes for the heating and sintering devices of ANTHONY.
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date to substitute familiar EM radiation techniques for heating using familiar wavelengths for the heating techniques of ANTHONY to achieve familiar heating and sintering with a reasonable expectation of success.

Prior Art
The following prior art is also pertinent to jetting or releasing droplets comprising “chemical precursor dissolved in a liquid medium” onto powder beds: GB2526904A (copper/metal precursor material and radiation absorbent material on plastic powder before sintering); US20150014881; US 20210277268 (copper formate on nylon); US 20210283690; US 20190134898; US 20180272601; US 20180311892.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743